ICJ_156_CertainDocumentsSeizure_TLS_AUS_2014-03-03_ORD_01_NA_05_EN.txt.                      214 	




                          DISSENTING OPINION OF JUDGE AD HOC CALLINAN



                        1. I have formed the view that it is unnecessary for the Court to indi‑
                     cate provisional measures. Before explaining why I have formed that
                     view, I should say something about the facts of the case so far as they
                     may be discerned at this early stage of these proceedings.


                                                       Context

                        2. At any interlocutory stage of any curial proceedings, the true and
                     full facts can rarely be confidently ascertained. An application for provi‑
                     sional relief will almost always be made in circumstances of asserted
                     urgency. Indeed, without urgency there is no foundation for the indica‑
                     tion of provisional measures.
                        3. There is another reason here for uncertainty as to the true factual
                     situation. Australia contends that there are issues of national security
                     involved which are of legitimate concern to it. Sometimes, indeed more
                     often than not, there will, or can be no open, public or close examination
                     whether, and the extent to which, national security may be at risk because
                     such an examination, and disclosures in respect of it, may themselves
                     increase or precipitate the realization of risk. One obvious risk at the fore‑
                     front of the minds of those engaged in intelligence collection and national
                     security is that their identities, and the nature of the operations in which
                     they have engaged will be disclosed.

                       4. Many countries, including liberal democracies of which Australia is
                     one, adopt therefore, bipartisan or even completely consensual policies,
                     of not confirming or denying that particular conduct has, or has not been
                     pursued, by their national security agencies.


                                                        Facts

                        5. Australia and Timor‑Leste are parties to treaties relating to the
                     sharing of revenue from the exploitation of underwater resources in an
                     area of the seas between them. Timor‑Leste has instituted proceedings
                     before an arbitral tribunal, for which the Permanent Court of Arbitration
                     is acting as Secretariat, seeking to set aside, avoid, or have declared
                     invalid or otherwise not binding upon it, a 2006 Treaty between the Par‑
                     ties, on the ground, in substance, that Australia was obliged to, but did

                     71




8 CIJ1061.indb 270                                                                                    25/03/15 08:46

                     215 	          seizure and detention (diss. op. callinan)

                     not negotiate the treaty or treaties in good faith. Australia contends that
                     the Arbitral Tribunal does not have jurisdiction over the matter.

                        6. It is possible, if not likely, that the genesis of the proceedings before
                     the Arbitral Tribunal is a claim said to have been made by a former Aus‑
                     tralian intelligence officer.
                        7. That inference arises from various media reports, including one
                     published in May 2013 in the print media of Timor‑Leste, a copy of which
                     is reproduced in Australia’s presentation, Second Round, of 22 Janu‑
                     ary 2014. It is reported there that an Australian intelligence agent, cur‑
                     rently unwell in an Australian hospital, has alleged that Australian
                     intelligence agents broke into, and eavesdropped upon, Timor‑Leste’s
                     Cabinet rooms nine years ago. The Australian agent is said, in the news‑
                     paper report, to have divulged this information in a bid to clear his con‑
                     science. The implication there, and elsewhere, is that, by electronically
                     eavesdropping upon Cabinet discussions, Australia was able to derive
                     unfair or unethical advantages in negotiating the later of the treaties to
                     which I have referred. The article identifies an Australian lawyer, Mr. Ber‑
                     nard Collaery, as “Minister [Timor‑Leste’s] Pires’s lawyer”.


                        8. On 2 December 2013, shortly before the Arbitral Tribunal convened
                     a preliminary hearing to give directions with respect to the conduct of
                     Timor‑Leste’s proceedings there, the Australian Attorney‑General and
                     the Minister responsible for the Australian Security Intelligence Organ‑
                     isation (ASIO), issued a search warrant to enable the search and seizure
                     of material to which it refers, at and from Mr. Collaery’s legal office
                     and a residence in Canberra. It is important to notice that the Attorney-­
                     General was obliged to, and had satisfied himself that there were reason‑
                     able grounds for believing that access by ASIO to records and other things
                     on the subject premises would substantially assist the collection of intelli­
                     gence in accordance with the Act . . . [and] is important in relation to
                     security under section 25 (1) of the Australia Security Organisation
                     Act 1979 (Cth) (the “Act”).



                        9. The search warrant was executed on 3 December 2013. A number of
                     documents and other things were seized, some of which have been
                     returned, and others of which have been retained and are the subject of
                     these proceedings. Mr. Collaery was not present at his legal office when
                     the search warrant was executed there.
                        10. The fact of the search and seizure came quickly into the public
                     domain. Mr. Collaery, it seems, was interviewed by the Australian public
                     broadcaster, the Australian Broadcasting Corporation, on television on
                     3 December 2013. He was introduced on the program as “the lawyer for
                     East Timor”. He said on air that the Director of the Australian Secret

                     72




8 CIJ1061.indb 272                                                                                     25/03/15 08:46

                     216 	          seizure and detention (diss. op. callinan)

                     Intelligence Service (ASIS) ordered a team into Timor to conduct work
                     which was well outside the proper function of ASIS. The interviewer
                     referred to a witness who had been questioned “tonight”. Mr. Collaery’s
                     response was that the “witness” was a “very senior, experienced, officer
                     who formed a proper view . . .”. Further derogatory references were made
                     by Mr. Collaery to Australia and ASIO. He said that the oral evidence of
                     a prime witness [in the arbitration] was being muzzled. Not surprisingly,
                     these events were followed up by the media. A reporter employed by the
                     Australian Broadcasting Corporation said on air on 4 December said that
                     “the spy has now revealed all and is the star witness for an East Timorese
                     legal action in The Hague to have the billion dollar Treaty recapped. His
                     identity remains a tightly guarded secret.” On another occasion, shortly
                     afterwards Mr. Collaery (from Amsterdam) is reported to have “called
                     for a full inquiry”.

                       11. One other reference to media reports may be relevant. The Sydney
                     Morning Herald, a Sydney broadsheet, purported to quote Mr. Pires,
                     Timor‑Leste’s National Resources Minister as having “. . . identified the
                     team of people who came in to do the bugging. We have their names.
                     They are males, along with a possible lady spy.” The report added that
                     Mr. Pires acknowledged that the members of the team might be at risk if
                     their names got out over the internet.

                        12. In interlocutory proceedings hearsay evidence is frequently provi‑
                     sionally received. The point needs to be made here that some of the evi‑
                     dence to which I have referred, consisting as it does of media reports, is
                     not only untested, but is also double hearsay, in that it is stated by a
                     person one or two persons removed from the person claiming to have
                     direct knowledge of the facts.

                        13. It is also relevant to observe that Mr. Collaery’s exact position or
                     role has its ambiguities and could conceivably give rise to conflicts. It
                     appears from a letter of 12 December 2013 put before this Court, that a
                     Sydney Queen’s Counsel has been briefed by Mr. Collaery to advise and
                     confer with an anonymous witness, who it can reasonably be inferred is
                     the former agent responsible for the claims of entry into Timor‑Leste’s
                     Cabinet rooms. According to the letter from that counsel (which was sent
                     to a senior official of the Attorney-General’s department) Mr. Collaery
                     would withdraw as the solicitor for the anonymous witness, and be
                     replaced by another, unnamed solicitor. It is not entirely clear therefore
                     which of the documents that were seized and retained in execution of the
                     search warrant in Mr. Collaery’s office came into existence as a result of
                     instructions from Mr. Pires personally, Timor‑Leste, or the anonymous
                     witness. In short, it is not at this stage clear, so far as at least some of the
                     seized material is concerned, who is the person entitled to claim legal pro‑
                     fessional privilege in respect of, and any sort of possible proprietary or
                     other interest in it.

                     73




8 CIJ1061.indb 274                                                                                      25/03/15 08:46

                     217 	               seizure and detention (diss. op. callinan)

                       14. The Attorney‑General (a democratically elected senator in the
                     Australian Parliament and the First Law Officer of the Commonwealth of
                     Australia), on 4 December 2013 made both a statement to the Senate
                     Chamber and to the public of the kind to which I have referred in para‑
                     graph 4 hereof :
                              “As Honourable Senators are aware, it has been the practice of
                          successive Australian Governments not to comment on security mat‑
                          ters. I intend to observe that convention. However, in view of the
                          publicity which has surrounded the matter since yesterday, I consider
                          that it would be appropriate for me to make a short statement about
                          the matter which does not trespass beyond the convention, and which
                          will also provide an opportunity to correct some misleading statements
                          that have been made in the Chamber this morning, and by others.
                          �����������������������������������������������������������������������������������������������������������������
                              Warrants of the kind executed yesterday are issued under section 25
                          of the Australian Security Intelligence Organisation Act 1979 (the
                          Act). They are only issued by the Attorney‑General at the request of
                          the Director-General of ASIO, and only if the Attorney‑General is
                          satisfied as to certain matters. It is important to make that point, since
                          it was asserted by Senator . . ., in apparent ignorance of the Act, that
                          I had ‘set ASIO onto’ these individuals. The Attorney‑General never
                          initiates a search warrant ; the request must come from ASIO itself.
                           
                          �����������������������������������������������������������������������������������������������������������������
                              A search warrant may only be issued by the Attorney-General if
                          the conditions set out in section 25 (2) are fulfilled. That provision
                          requires that the Attorney be satisfied that there are reasonable
                          grounds . . . in respect of a matter that is important in relation to
                          security . . . ”
                        15. From no later than 10 December 2013, Timor‑Leste had been repre‑
                     sented by another firm of solicitors, DLA Piper (“Piper”). That firm entered
                     into an exchange of correspondence with the Attorney‑General, and senior
                     officials of his Department. In it, Piper demanded copies of the search
                     warrant(s) and the return of all of the documents which had been seized
                     and returned. Because Australia declined to comply with Piper’s demand,
                     Timor‑Leste instituted these proceedings on 17 December 2013. The nature
                     of the proceedings, and the provisional relief now sought appear fully from
                     the Order of the Court. In the exchange of correspondence to which I have
                     referred, Australia has adopted the position that Timor‑Leste should seek
                     to vindicate such rights as it may have in the domestic courts of Australia.

                                                              The Legal Position

                       16. I take the jurisprudence of this Court to be that it will indicate
                     provisional measures only if these conditions are satisfied : that the case is

                     74




8 CIJ1061.indb 276                                                                                                                             25/03/15 08:46

                     218 	          seizure and detention (diss. op. callinan)

                     prima facie within its jurisdiction, is admissible ; it is plausible ; it is
                     urgent ; and, if the conduct complained of is not stopped, there is a risk
                     that the moving party will be irreparably harmed. I do not take it to be
                     settled international law that if those conditions are satisfied, the Court
                     must indicate provisional measures. If it were otherwise, this Court,
                     unlike almost any other court anywhere else in the world, would deny
                     itself the exercise of a nuanced discretionary judgment that had regard to
                     all of the relevant circumstances.


                        17. The distinction as a matter of substance between jurisdiction and
                     admissibility is not always a clear one. As a general principle, parties can‑
                     not confer a jurisdiction upon a court that it does not lawfully have.
                     Timor‑Leste has itself quite properly pointed out that this Court must
                     satisfy itself that it has prima facie jurisdiction. By prima facie, I take
                     Timor‑Leste to mean, I think, at least for the purposes of the current
                     application for measures of a provisional kind only, arguable jurisdiction.
                        18. Both Timor‑Leste and Australia have made declarations acknow­
                     ledging that the jurisdiction of the Court is compulsory. In its Declara‑
                     tion (under Article 36 (2)), Australia has made a reservation to exclude 

                          “any dispute concerning or relating to the delimitation of maritime
                          zones, including the territorial sea, the exclusive economic zone and
                          the continental shelf, or arising out of, concerning, or relating to the
                          exploitation of any disputed area of or adjacent to any such maritime
                          zone, pending its delimitation”.
                     That reservation was the subject of submissions by Australia in the recent
                     case of Whaling in the Antarctic (Australia v. Japan : New Zealand inter‑
                     vening). It is unnecessary to say anything further about that reservation,
                     or the effect of Australia’s recent submissions about it in that case at this
                     stage of these proceedings because Australia does not, in relation to the
                     provisional measures sought by Timor‑Leste, seek to rely upon the reser‑
                     vation. It is not apparent therefore whether Australia will seek to found
                     upon that reservation at any later stage of these proceedings an argument
                     that the subject material in so far as it relates to, for example, “the exploi‑
                     tation [of] any maritime zone pending the delimitation . . .” is beyond the
                     jurisdiction of the Court, or makes the case inadmissible here.
                        19. Australia informed the Court (on 21 January 2014) that while it
                     might well contest the jurisdiction and admissibility of Timor‑Leste’s
                     Application, at the merits phase or earlier, it will not be raising jurisdic‑
                     tional or admissibility matters on Timor‑Leste’s request for provisional
                     measures.

                       20. Another possible argument, in the alternative, against admissibility
                     or jurisdiction has been adverted to in the pleadings. It is that by reason
                     of the exception in Australia’s Optional Clause Declaration with respect

                     75




8 CIJ1061.indb 278                                                                                     25/03/15 08:46

                     219 	              seizure and detention (diss. op. callinan)

                     to “any dispute in regard to which the parties thereto have agreed or shall
                     agree to have resolved by some other method of peaceful settlement”, this
                     Court is denied jurisdiction or should not admit Timor‑Leste’s claim in
                     this Court. Such an argument would be based upon Article 23 of the
                     2002 Treaty between the Parties. It is an argument that I understand has
                     been foreshadowed by Australia already as depriving the Arbitral Tribu‑
                     nal of jurisdiction to entertain Timor‑Leste’s claim there.

                       21. The threshold for an indication of provisional relief is not high.
                     Australia offers undertakings 1 which, in my opinion, are adapted to and
                     sufficient for, the circumstances of the case. That this is so relieves the
                     Court of the need to give any lengthy consideration now to jurisdiction
                     and admissibility. If and when that need arises, it may be helpful to revisit
                     some earlier opinions of judges of the Court. The jurisprudence of the
                     Court on these issues has not of course stood still since 1974, but I doubt
                     whether what Sir Garfield Barwick said about admissibility then in his
                     dissenting opinion in the Nuclear Tests (New Zealand v. France) case 2
                     has been rejected in whole or in part, or fully considered since :

                                 “I observed earlier that there is no universally applicable definition of
                              the requirements of admissibility. The claim may be incompetent, that
                              is to say inadmissible, because its subject-matter does not fall within the
                              description of matters which the Court is competent to hear and decide 3;
                              or because the relief which the reference or application seeks is not
                              within the Court’s power to consider or to give ; or because the applicant
                              is not an appropriate State to make the reference or application, as it is
                              said that the applicant lacks standing in the matter ; or the applicant
                              may lack any legal interest in the subject‑matter of the application or it
                              may have applied too soon or otherwise at the wrong time, or, lastly,
                              all preconditions to the making or granting of such a reference or appli‑
                              cation may not have been performed, e.g., local remedies may not have
                              been exhausted. Indeed it is possible that there may arise other circum‑
                              stances in which the reference or application may be inadmissible or not
                              receivable. Thus admissibility has various manifestations.
                                 Of course all these elements of the competence of the reference or
                              application will not necessarily be relevant in every case. Which form
                              of admissibility arises in any given case may depend a great deal on
                              the source of the relevant jurisdiction of the Court on which reliance
                              is placed and on the terms in which its jurisdiction is expressed. This,
                              in my opinion, is the situation in this case.”



                          1 The undertakings are set out in the Order of the majority.
                          2 Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 423.
                          3 Competence and power to hear may also raise jurisdictional questions.




                     76




8 CIJ1061.indb 280                                                                                           25/03/15 08:46

                     220 	           seizure and detention (diss. op. callinan)

                     There are other aspects of the passage that I have quoted from Sir Gar‑
                     field Barwick’s opinion which may have relevance if what he said there is
                     not inconsistent with the ratio of the Court’s Order, or foreclosed by sub‑
                     sequent decisions of the Court. The first relates to the relevance of
                     non‑exhaustion of domestic local remedies. In its responses to Piper’s
                     complaints before the institution of these proceedings, Australia urged
                     Timor‑Leste to seek relief from the Australian courts. The Applicant
                     declined to do so. Could it have done so ? Should it have done so ? Could
                     a refusal to do so argue against urgency ? Is non‑recourse to domestic
                     courts relevant to the exercise of a discretionary judgment of this Court ?
                     Rahimtoola v. Nizam of Hyderabad 4, upon which Timor‑Leste relies, may
                     not assist it. The passage quoted from A. V. Dicey in Viscount Simonds’s
                     speech 5 is concerned with cases against a sovereign State. It does not sug‑
                     gest that a State cannot or should not resort to courts of another State as
                     a claimant or plaintiff. It is also an example of a coincidence of domestic
                     law and international law of a kind which may — a matter not to be
                     decided now —– be the situation in Australia with respect to legal profes‑
                     sional privilege and proprietary and sovereign rights.



                        22. Another aspect of the passage quoted that may be of relevance is
                     the residence or otherwise in this Court of a general discretion to grant or
                     refuse relief, particularly of the kind that was being dealt with there, and
                     is being sought here, that is relief of an injunctive kind. It would be
                     unusual if this Court did not have a broad discretion in such circum‑
                     stances, but no opinion needs to be formed about that, or indeed, any of
                     the questions posed which may or may not arise in the future.


                        23. As Judge Greenwood emphasized at paragraph two of his declara‑
                     tion in the case of Costa Rica v. Nicaragua 6, the Court’s decision on a
                     request for provisional measures is not an interim ruling on the merits.
                     Nor does such a request require a concluded opinion on legal issues.

                       24. I will touch however upon the matter of irreparable damage,
                     merely to say that the concept is analogous with common law principle
                     which holds that interlocutory or provisional relief will not be ordered if,
                     for example, damages or perhaps some other remedy would be an ade‑
                     quate remedy, adding that in a real sense a satisfactory undertaking takes
                     the place of other adequate remedy.

                          4
                          [1958] AC 379.
                          5
                          Ibid., at 394.
                        6 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica‑

                     ragua), Provisional Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 46.


                     77




8 CIJ1061.indb 282                                                                                              25/03/15 08:46

                     221 	           seizure and detention (diss. op. callinan)

                        25. The existence of a sovereign inviolability of documents in the pos‑
                     session of a lawyer in another country is a large claim, and, I think, pos‑
                     sibly novel. Whether it will be necessary for the Applicant to show that
                     there is an absolute inviolability or immunity can only be determined
                     after full argument.

                        26. As important and extensive a privilege it is, there may also be rea‑
                     son for concern about the absoluteness (in domestic and international
                     law) of legal professional privilege when a nation’s security may be in
                     jeopardy. Any court, including this Court, would be conscious of the
                     unlikelihood that any nation or its leaders would regard themselves as
                     bound to treat national security as inferior, or subject to, legal profes‑
                     sional privilege. The extent to which there is a settled principle of legal
                     professional privilege, unique to the law of nations, and immune to any
                     limitation in an international or national interest, will require detailed
                     and careful argument. The same may be said of an absolute sovereign
                     right in respect of documents in the possession of a sovereign nation’s
                     lawyers in another country.

                        27. On the final hearing, the nature and breadth of the so‑called fraud
                     or crime exception to legal professional (and a sovereign right or privi‑
                     lege) will also need to be the subject of full argument. That exception has
                     been recognized in domestic law since the nineteenth century, if not earl­
                     ier 7. A question that may require a decision is whether an intrusion upon
                     a privilege that, either purposely or incidentally, would both uncover evi‑
                     dence of a crime or fraud, and help to prevent the commission or further‑
                     ance of a crime or fraud, would fall within the exception. Here, for
                     example, it is possible that the documents seized would answer both of
                     those descriptions. If legal professional privilege were to be subject to an
                     exception (which it is not) solely to enable the gathering of evidence to
                     prove that a crime of fraud has been committed, the privilege would be
                     subverted.

                        28. Another claim, of an unrestricted proprietary right (not dependant
                     on sovereignty) was made to the seized documents. In deciding upon the
                     existence or otherwise, or the extent, of any of these asserted rights, there
                     may be the further factor to be considered, that is of the commercial and
                     legal role and obligations of the lawyer in physical possession of the doc‑
                     uments. That lawyer will be subject to relevant domestic commercial and
                     legal regulatory regimes of the host nation, over which any proprietary
                     sovereign or legal professional privilege rights may or may not prevail. So
                     too, if a simple proprietary (as opposed to a special sovereign proprie‑
                     tary) right is claimed, regard may need to be had to section 51 (xxxi) of

                        7 R. v. Cox and Railton (1884), 14 QBD 153 ; see also discussion of earlier cases in

                     J. H. Wigmore, Evidence in Trials at Common Law, Vol. 8, rev. 1961, para. 2298, at
                     pp. 572‑577.

                     78




8 CIJ1061.indb 284                                                                                             25/03/15 08:46

                     222 	            seizure and detention (diss. op. callinan)

                     the Australian Constitution which confers upon the Commonwealth the
                     power to acquire property (that is, of any kind, including copyright) on
                     just terms for a Commonwealth, that is to say, a sovereign purpose, one
                     of which is of course defence (s 51 (vi)).




                                           The Role of the Attorney-General

                        29. Timor‑Leste made a submission that, in signing and therefore re-
                     issuing the warrants, the Attorney‑General was, under international law,
                     carrying out a judicial or quasi-judicial function. It is unnecessary to
                     decide, but there is reason to doubt (without deciding) whether, even
                     under any extended meaning of “quasi‑judicial”, that is so. Under sec‑
                     tion 75 (v) of the Australian Constitution, any and all officers of the
                     Commonwealth of Australia are amenable to the prerogative writs of cer‑
                     tiorari, prohibition and mandamus, as well as injunction and declarations.
                     The High Court of Australia has consistently and repeatedly held this to
                     be so since 1903. The Attorney‑General is a member of the Executive,
                     and neither a judge nor a quasi‑judge 8. He is no more exercising a judicial
                     power or quasi-judicial power in satisfying himself that a search warrant
                     should be issued than is a police officer or a medical officer in requiring or
                     taking a blood or other sample from the person of a criminal suspect, an
                     intrusive requirement routinely enforced in countries all over the world.



                                                         Undertakings

                        30. Undertakings are repeatedly given and accepted in lieu of the mak‑
                     ing of orders by courts in common law countries. A failure to honour an
                     undertaking is likely to expose anyone who has given it to penalty for
                     contempt of court. Solemnly given as they were here to this Court, they
                     are binding upon Australia. In any event, it is unthinkable that the First
                     Law Officer of the Commonwealth, in his capacity both as a senior coun‑
                     sel obliged as an officer of the Courts of Australia to act honestly in all
                     professional affairs and a Minister answerable to the Parliament, would
                     not honour all undertakings given to this Court.


                         8 As to the political and administrative or executive features and role of a Minister

                     in Australia, see : Minister for Immigration and Multicultural Affairs v. Jia (2001), 205
                     CLR at 244‑245. Chapter 3 of the Australian Constitution and the whole structure of the
                     ­Constitution contemplate both a functional and legal separation in Australia of the Parlia‑
                      ment, the Executive and the Judiciary. See also R. v. Kirby ; Ex parte Boilermakers’ Society
                      of Australia (1956), 94 CLR 254.

                     79




8 CIJ1061.indb 286                                                                                                   25/03/15 08:46

                     223 	            seizure and detention (diss. op. callinan)

                        31. The undertakings offered here, initially given to Piper on behalf of
                     Timor‑Leste and extended, enhanced and clarified in the oral and written
                     submissions of Australia are, in my opinion, sufficient to meet the circum‑
                     stances (including of urgency) of this case, and will ensure that no irrepa‑
                     rable harm is done to Timor‑Leste between now and the final hearing.
                     The effect of them is, among other things, to impose upon Australia, and
                     the Attorney-General in particular, an obligation not to have himself, or
                     to provide or enable access to others within the Australian administration
                     to the seized documents without first giving notice to the Court and to
                     Timor-Leste to enable the latter to have its concerns again ventilated in
                     the Court if it wishes. It would not be reasonable to indicate a further
                     measure or to expect Australia to undertake not to “eavesdrop” on or
                     intercept the communications of Timor‑Leste as that would or might sug‑
                     gest that Australia has done so, or will do so in the future, matters that
                     would require cogent and persuasive evidence not produced here 9. It
                     may also be questioned whether there is a sufficient linkage between the
                     claim in or justiciable in this Court and a provisional measure of that
                     kind.

                        32. Quite apart from the other concerns to which I have referred in this
                     opinion, I think that there may be a problem about the use of the word
                     “interfere” in the third dispositif paragraph, by reason of its breadth and
                     unspecific nature.
                        33. National security is a reasonable and natural aspiration and expec‑
                     tation of any body of peoples. Here, the nature of the risk with which the
                     Attorney‑General is concerned is not known to the Court, and may, in
                     any event change in seriousness or imminence. All or most nations have,
                     as Australia’s pleadings show, intelligence organizations. They have them
                     because they need them. Terrorists now operate within communities
                     which shelter and have succoured them. International law must take cog‑
                     nizance of the painful realities of the vulnerabilities of the people in free
                     nations. Any law or principle of it which does not do that may fail to
                     command obedience as well as respect. It is difficult for those not the pos‑
                     sessor of all the relevant information to know which piece of new, or
                     further, or seemingly slight piece of information, will indicate an escala‑
                     tion of risk. Algorithms designed to process such pieces of information to
                     identify risk and its heightening are now universally and ceaselessly
                     employed. And a risk which can arise suddenly and dangerously is to the
                     safety of a particular officer of officers of an intelligence organization, as
                     well as to the security of the nation itself. In my respectful opinion, the

                        9 Evidence is to be evaluated according to the capacity and the circumstances of the

                     party adducing it. It is a canon of good sense long recognized in, for example, the common
                     law, that the cogency and strength of the evidence to establish allegations of fact vary
                     according to the gravity and turpitude of the conduct embraced by them. See Blatch v.
                     Archer (1774), 98 ER 969 ; Refjek v. McElroy (1965), 112 CLR 517.


                     80




8 CIJ1061.indb 288                                                                                                25/03/15 08:46

                     224 	        seizure and detention (diss. op. callinan)

                     undertakings to which I have referred are reasonable and sufficient, and
                     should be accepted by the Court without the need for indications of any
                     provisional measures.



                     (Signed) Ian Callinan.




                     81




8 CIJ1061.indb 290                                                                              25/03/15 08:46

